No.    93-582

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1994
Cow. D. BURRINGTON,
          Plaintiff and Respondent,


ANTHONY C. WELZENBACH, and all other persons,
known or unknown, who claim or may claim any
right, title, estate, lien, encumbrance or
interest in the real property described in the
complaint adverse to Plaintiff's title thereto,
          Defendant, Third-Party Plaintiff,
          and Appellant,                                           rX?



     v.
LEE E. BURRINGTON,
          Third-Party Defendant and Respondent.



APPEAL FROM:   District Court of the Eleventh Judicial District,
               In and for the County of Flathead,
               The Honorable Micheal H. Keedy, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Anthony C. Welzenbach, Pro se, Kalispell, Montana
          For Respondents:
               Paul A. Sandry and Mark L. Stermitz, Warden,
               Christiansen, Johnson & Berg, Kalispell, Montana


                                   Submitted on Briefs:            July 6, 1994
                                                          Decided: October 13, 1994
Filed:
                                   - 7            i"l
                                          7   f , ~ t t
                                                  , wv'
                                                  ,
                                              J
                               Clerk /
Justice William E. Hunt, Sr., delivered the opinion of the Court.
       Appellant Anthony C. Welzenbach appeals from an order of the
Eleventh Judicial District Court, Flathead County, denying his
motion to set aside judgment.         We affirm.
       We state the issue as follows:
       Did the District Court abuse its discretion in denying
Welzenbach's motion to set aside judgment?
       On August 2, 1990, respondent C. D. Burrington filed a
complaint to quiet title to real property naming Welzenbach as a
defendant.       On March 31, 1992, Welzenbach filed his answer,
counterclaim, cross-claim, and third-party complaint against Lee E.
Burrington.       The Burringtons then filed a notice of taking
deposition, naming Welzenbach as the deponent.            Welzenbach failed
to appear for the deposition. As a result, Lee E. Burrington filed
a motion       pursuant to M.    R.    Civ.   P.    37(b)(2)(C)     to   strike
Welzenbach's counterclaim, cross-claim, and third-party complaint.
C.D.    Burrington filed a motion for summary judgment against
Welzenbach pursuant to      M. R. Civ. P. 56.          On May 6 , 1993, the
court held a hearing on the Rule 37 motion to strike and the
Rule 56 motion for summary judgment. Welzenbach failed to respond
to either of the motions or to appear at the hearing.               On May 21,
1993,    the    court   issued   its    order      dismissing     Welzenbachis
counterclaim, cross-claim, and the third-party complaint.                  The
court also granted the motion for summary judgment.                Welzenbach
filed a motion to set aside the judgment, which the court
dismissed. Welzenbach appeals the court's dismissal of his motion.
      Neither Welzenbachls motion to set aside judgment, nor his
brief in support of his appeal to this Court, states the particular
Rule of Civil Procedure upon which he seeks relief.    Welzenbachls
motion is grounded in M. R. Civ. P. 60(b), which sets forth the
reasons entitling a party to relief from a final judgment or order
when a timely objection is made.
      Our standard of review relating to discretionary trial court
rulings on post-trial motions is whether the trial court abused its
discretion in denying the motion.   Steer, Inc. v. Deplt of Revenue
(1990), 245 Mont. 470, 475, 803 P.2d 601, 603-04.      We have held
that only in an extraordinary case should a M. R. Civ. P. 60(b)
motion be granted.    State ex rel. Rhodes v. District Court (1979),
183 Mont. 394, 396, 600 P.2d 182, 183; Fiscus v. Beartooth Elec.
Co-op, Inc. (1979), 180 Mont. 434, 439, 591 P.2d 196, 199.
     The court may relieve a party from a final judgment for the
following reasons:
     (1) mistake, inadvertence, surprise, or excusable
     neglect; (2) newly discovered evidence which by due
     diligence could not have been discovered in time to move
     for a new trial under Rule 59(b) ; (3) fraud       . . .
     misrepresentation, or other misconduct of an adverse
     party; (4) the judgment is void; (5) the judgment has
     been satisfied, released, or discharged, or a prior
     judgment upon which it is based has been reversed or
     otherwise vacated, or it is no longer equitable that the
     judgment should have prospective application; or (6) any
     other reason justifying relief from the operation of the
     judgment  .
M. R. C i v . P. 60(b).
     In his motion to set aside the judgment, Welzenbach states
that he had no knowledge of the May 6, 1993, hearing on the
~urringtons~
           motion to strike and motion for summary judgment.
     The record shows that on February 16, 1993, the Burringtonst
attorney served a copy of the motion to strike and the motion for
summary judgment on Welzenbachlsattorney.    On February 18, 1993,
Welzenbachtsattorney filed a motion to withdraw as counsel. That
motion was granted on February 24, 1993.    The court ordered that
all notices in the matter should then be mailed to Welzenbachls
Kalispell address.    On March 15, 1993, the Burringtons' attorney
sewed notice of the May 6, 1993, hearing on Welzenbach at the
designated address.
     In its May      24,   1993, judgment, the court   stated that
Welzenbach had "been duly advised and notified of said motions,
[and] failed to respond or appear to contest the motions. tt   The
record supports the courtts finding.     Welzenbach has failed to
demonstrate that this is the extraordinary case, or that any of the
six criteria set forth in Rule 60(b), M.R.Civ.P., exist.
     We hold that the District Court did not abuse its discretion
in denying Welzenbachtsmotion to set aside the judgment.
     We affirm.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to Montana Law Week, State Reporter and West Publishing Company.



                                       Justice

We concur: